EXHIBIT 12 CATERPILLAR FINANCIAL SERVICES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF PROFIT TO FIXED CHARGES (Unaudited) (Dollars in Millions) Three Months Ended March 31, March 31, 2009 2008 Profit $ 51 $ 124 Add: Provision for income taxes 16 59 Deduct: Partnership income - (2 ) Profit before income taxes and partnership income $ 67 $ 181 Fixed charges: Interest expense $ 282 $ 285 Rentals at computed interest* 2 2 Total fixed charges $ 284 $ 287 Profit before income taxes plus fixed charges $ 351 $ 468 Ratio of profit before income taxes plus fixed charges to fixed charges 1.24 1.63 *Those portions of rent expense that are representative of interest cost.
